PER CURIAM:
Nasser Almutairi seeks to appeal the district court’s order dismissing his employment discrimination complaint. However, following Almutairi’s filing of a notice of appeal, the district court reopened his suit, and it is currently pending. See Al-mutairi v. Int’l Broadcasting Bureau, No. 8:06-cv-02791-RWT (D.Md. Dec. 6, 2006) (reopening Case No. 8:06-cv-01929-RWT). Accordingly, we dismiss Almutairi’s appeal as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.